Opinion issued December 10, 2013




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00925-CR
                             ———————————
                        IN RE JOVELL DENNIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Jovell Dennis, has filed a petition for writ of mandamus, seeking to

compel the trial court clerk to return his article 11.07 application for writ of habeas

corpus to him pursuant to Texas Rule of Appellate Procedure 73.2.*

      We have no authority to issue writs of mandamus in criminal law matters

pertaining to proceedings under Texas Code of Criminal Procedure article 11.07.

*
      The underlying case is In re Jovell Dennis, No. 1214309-A, in the 248th District
      Court of Harris County, Texas, the Honorable Katherine Cabaniss presiding.
See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); In re Briscoe, 230
S.W.3d 196, 196–97 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); In

re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding); see also TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004); In re

Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2